ORDER
PER CURIAM
Jaron Sims appeals from the judgment entered upon a jury verdict convicting him of one count of the class C felony of assault in the second degree1 and one count of the class D felony of resisting or interfering with arrest.2 On appeal, Sims contends the court erred in: (1) allowing testimony during trial that the automobile he was driving had been stolen in an unrelated carjacking; (2) denying his motion for judgment of acquittal, because the State failed to prove that he was guilty of resisting or interfering with arrest; and (3) allowing testimony from a lay witness concerning the speed of the vehicle that Sims was traveling in when it collided with another vehicle.
We have reviewed the briefs of the parties and the record on appeal. We find no reversible error. No jurisprudential purpose would be served by a written opinion. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Missouri Supreme Court Rule 30.25(b).

. In violation of section 565.060, R.S.Mo. (Cum.Supp. 2006).


. In violation of section 575.150, R.S.Mo. (Cum. Supp. 2009).